DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 7-8,11,13-14,16-17, are rejected under 35 U.S.C. 103 as being unpatentable over Maliani et al(US 10885170 B1) in view of Nordstrom et al(US 20200175138 A1) .

With regards to claim 1, Maliani discloses, A method for preparing a credential package, the method comprising: 
providing access to a credential record of a plurality of credential records stored in a database system, the credential record including information identifying a credential candidate and credential information associated with the credential candidate (FIG 3 306, 308 and associated text; Note: patent healthcare information (credential record) are protected by user (credential candidate, doctor, healthcare professional) credentials (password/userID , Biometric etc))
receiving a credential document associated with the credential information (col 12 line 25-35; In another aspect, user credentials 308 are also received. The user credentials can be any one or more of a username, a password, a biometric data point such as a fingerprint, iris data, retina data, facial recognition data, and so forth. The credential data 308 is encrypted using first, a private key 312 followed by encryption using a public key 314 followed via recordation on the Blockchain network 310); 
receiving credential information associated with the credential (Col 13 0-10; 43 The data on the Blockchain 310 can also be used to generate a master cryptographic hash 318. From the master cryptographic hash, tokens can also be generated 316. The tokens in this context can be utilized in a health information Blockchain-based ecosystem in order to enable access to a patient's health data in one aspect or another). and 
storing the credential document in a distributed ledger system comprising a plurality of nodes (Col 13 0-10; 43 The data on the Blockchain 310 can also be used to generate a master cryptographic hash 318. From the master cryptographic hash, tokens can also be generated 316. The tokens in this context can be utilized in a health information Blockchain-based ecosystem in order to enable access to a patient's health data in one aspect or another.).

Maliani does not exclusively but Nordstrom teaches, receiving document information associated with the document ([0037] getting a hashmap of the digital file; [ [0057-80]; [0057] An example of the smart contract structure is detailed here. The nodes hashmap contains the nodes addresses and their list of files (encrypted hashes). Besides, the hashmap comprises different fields, in particular, Name, WM, pre, next, status, type, init and users.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Maliani’s method with teaching of Nordstrom in order for digital files management and preservation in digital licenses (Nordstrom [0010])

With regards to claim 2, Maliani in view of Nordstrom discloses, wherein receiving the credential document includes receiving the credential document at a node of the distributed ledger system (Nordstrom [0037] getting a hashmap of the digital file;). Motivation would be same as stated in claim 1.

With regards to claim 3, Maliani in view of Nordstrom discloses, wherein storing the credential document includes: dividing the credential document into a plurality of document chunks: and distributing the plurality of document chunks to the plurality of nodes within the distributed ledger system (Nordstrom FIG 3 302, 306 and associated text;). Motivation would be same as stated in claim 1.

With regards to claim 4, Maliani in view of Nordstrom discloses, wherein document chunks of the plurality of document chunks are distributed to different nodes of the plurality of nodes (Nordstrom FIG 3 302, and associated text;). Motivation would be same as stated in claim 1.

With regards to claim 5, Maliani in view of Nordstrom discloses, wherein distributing the plurality of document chunks to the plurality of nodes comprises: sharing a document chunk of the plurality of document chunks with a first node of the plurality of nodes; and sharing the document chunk from the first node of the plurality of nodes to a second node of the plurality of nodes (FIG 4A and 4B and associated text; ).

With regards to claim 6, Examiner taking official notice that claim 6 is not is not inventive step and well known technique in the art.

With regards to claim 7, Maliani in view of Nordstrom discloses, encrypting the document chunks prior to storing the document chunk at a node of the plurality of nodes (FIG 3 305 and associated text; ).

With regards to claim 8, Maliani in view of Nordstrom discloses, wherein storing the credential document further includes: creating a document chunk map identifying and ordering the plurality of chunks (Nordstrom [0011] To that end embodiments of the present invention provide according to a first aspect a computer-implemented method for digital files management and preservation in digital licenses, comprising: [0012] splitting at least a part of a digital file into a plurality of tokens and distributing each split token over a plurality of computing nodes participating in a system based on a blockchain protocol, wherein each computing node has associated a public key, and wherein the digital file has associated a first random key R.sub.1 and is subject to a digital license, for example a smart contract; [0013] splitting the first random key R.sub.1 associated to the digital file into several portions Ri and distributing each split portion Ri to each one of the computing nodes;); and storing the document chunk map in the distributed ledger system (Nordstrom 0015] for each computing node in the randomly shuffled list of computing nodes and tokens encrypting the split portion Ri with the node's public key, providing an encrypted portion first random key Ri′, and encrypting the received token and a hash function related to the address of the following computing node in the blockchain with a public key of the computing node;[0018] ). Motivation would be same as stated in claim 1.

With regards to claim 11, Maliani in view of Nordstrom discloses, accessing the document chunk map at a node of the plurality of nodes of the distributed ledger system; retrieving the plurality of document chunks identified in the document chunk map from different nodes of the plurality of nodes; and assembling the plurality of document chunks in accordance with the document chunk map to provide the document (Nordstrom FIG 3 307 and associated text; [0115-120] [0120] With T containing the data of many Dpi and all the redundancy Npi, then using this information the Dp digital file is reconstructed. The lower p, the more likely the reconstructed Dp digital file is different from D. ).

With regards to claim 13, Maliani further teaches, wherein the database system is a customer relationship management system (Col 1 line 40-55; That process is called “data mining.” For example, a hospital may decide to mine data of all of the records of patients who have had a heart bypass surgery. The aggregated record may be comprised of hundreds of patients, categorized by types of insurance and further sub-categorized by primary care doctors, surgeons, and numerous other possible categories. As opposed to individually identifiable records, an aggregated medical record is “de-identified,” meaning that neither your identity nor any medical procedure, diagnosis, or practitioner in your records is disclosed. Col 2 line 55-67; ).

With regards to claim 14, Maliani further teaches, wherein the distributed ledger system utilizes a consensus protocol (Col 10 line 60-67; (34) As the present technology utilizes the blockchain, FIG. 2 illustrates the basic blockchain elements. The blockchain is an incorruptible digital ledger of transactions that can be programmed to record not just financial transactions, but anything. As is shown in FIG. 2, first a transaction is requested 202. The requested transaction is broadcast to a peer-to-peer network consisting of computers or nodes 204. The network of nodes validates the transaction and the user status, using consensus algorithms).

With regards to claim 16, Maliani in view of Nordstrom discloses, wherein the distributed leger system utilizes a hashgraph protocol (Nordstrom [0037] getting a hashmap of the digital file; [0038] adding the new hash to said hashmap and a new watermark, said hashmap comprising different fields, and putting the previous hash in a “prev” field of the hashmap; [0039] adding the new watermark to the watermarks hashmap; and [0040] for each computing node: [0041] i. go to the computing node's hashmap replacing the old hash with the new one; [0042] ii. put the new hash to a “next” field of the old file; [0043] iii. replace the old public keys by new public keys; and [0044] iv. update a status to “valid”.).

With regards to claim 17, Maliani further teaches, wherein the credential document information includes primary source verification associated with the credential document (Col 12 line 40-50; Digital signatures are based on asymmetric cryptography and can provide assurances of evidence to origin, identity and status of an electronic document, particularly health related documents as disclosed herein, as well as acknowledging informed consent by the signer. To create a digital signature, signing software (such as an email program) creates a one-way hash of the electronic data to be signed..).

Claims 18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Maliani et al(US 10885170 B1) in view of Nordstrom et al(US 20200175138 A1)  and further in view of Tummuru et al(US 20180082256 A1).

With regards to claim 18, Maliani in view of Nordstrom do not exclusively but Tummuru teaches, storing the primary source verification in the distributed ledger system (Tummuru  FIG 3 303 and Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Maliani in view of Nordstrom’s method with teaching of Tummuru in order to provide improved credentials verification network that utilizes blockchain technology to track and verify credentials for candidates (Tummuru [0008])

With regards to claim 20, Maliani teaches, A method for preparing a credential package, the method comprising: 
providing access to a credential record of the plurality of credential records stored in a customer relation management system (FIG 3 and associated text; Col 1 line 40-55; That process is called “data mining.” For example, a hospital may decide to mine data of all of the records of patients who have had a heart bypass surgery. The aggregated record may be comprised of hundreds of patients, categorized by types of insurance and further sub-categorized by primary care doctors, surgeons, and numerous other possible categories. As opposed to individually identifiable records, an aggregated medical record is “de-identified,” meaning that neither your identity nor any medical procedure, diagnosis, or practitioner in your records is disclosed. Col 2 line 55-67; Note: patient as customer related to Doctor, nurse, insurance data), the credential record including information identifying a credential candidate and credential information associated with the credential candidate (FIG 3 306, 308 and associated text; Note: patent healthcare information (credential record) are protected by user (credential candidate, doctor, healthcare professional) credentials (password/userID , Biometric etc); 
receiving a credential document (col 12 line 25-35; In another aspect, user credentials 308 are also received. The user credentials can be any one or more of a username, a password, a biometric data point such as a fingerprint, iris data, retina data, facial recognition data, and so forth. The credential data 308 is encrypted using first, a private key 312 followed by encryption using a public key 314 followed via recordation on the Blockchain network 310); 
receiving a primary source verification associated with the credential document (Col 12 line 40-50; Digital signatures are based on asymmetric cryptography and can provide assurances of evidence to origin, identity and status of an electronic document, particularly health related documents as disclosed herein, as well as acknowledging informed consent by the signer. To create a digital signature, signing software (such as an email program) creates a one-way hash of the electronic data to be signed); and
storing the credential document in a distributed ledger system comprising a plurality of nodes (Col 13 0-10; 43 The data on the Blockchain 310 can also be used to generate a master cryptographic hash 318. From the master cryptographic hash, tokens can also be generated 316. The tokens in this context can be utilized in a health information Blockchain-based ecosystem in order to enable access to a patient's health data in one aspect or another.).
Maliani does not exclusively but Nordstrom teaches,
the credential document divided into a plurality of document chunks, the plurality of document chunks distributed to the plurality of nodes (Nordstrom FIG 3 302, 306 and associated text;). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Maliani’s method with teaching of Nordstrom in order for digital files management and preservation in digital licenses (Nordstrom [0010])
Maliani in view of Nordstrom do not exclusively but Tummuru teaches,
storing primary source verification in a distributed ledger system comprising a plurality of nodes (Tummuru  FIG 3 303 and Claim 1),  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Maliani in view of Nordstrom’s method with teaching of Tummuru in order to provide improved credentials verification network that utilizes blockchain technology to track and verify credentials for candidates (Tummuru [0008])

Claims 9-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maliani et al(US 10885170 B1) in view of Nordstrom et al(US 20200175138 A1)  and further in view of Hsieh et al(US 20110246460 A1).

With regards to claim 9, Maliani in view of Nordstrom discloses, creating a document chunk map identifying and ordering the plurality of chunks (Nordstrom [0011] ), However, Maliani in view of Nordstrom do not but Hseih discloses, storing the document at a node of the plurality of nodes when consensus about the document has been reached in accordance with a consensus protocol of the distributed ledger system ([0111] The consistency module 806 maintains consistency among multiple masters implemented on multiple machines in a system, by leveraging the consensus protocol and/or a gossip protocol. For example, the master 800 can maintain consistency using a consensus protocol for order critical state changes and using a gossip protocol for weak consistency among data including but not limited to node status updates, reporting information, and metrics information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Maliani in view of Nordstrom’s method with teaching of Hseih in order to provide service providers with useful information, for example, regarding traffic, content popularity, trends, etc (Hseih [0002])

With regards to claim 10, 15 Maliani in view of Nordstrom and Hseih discloses, wherein the consensus protocol is implemented as a gossip protocol (Hseih [0111] The consistency module 806 maintains consistency among multiple masters implemented on multiple machines in a system, by leveraging the consensus protocol and/or a gossip protocol.).
Allowable Subject Matter
Claims 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498